Citation Nr: 9916807	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  93-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for low back strain with 
herniated nucleus pulposus, currently evaluated as 20 percent 
disabling, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
January 1984.

This appeal arises from an October 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied a compensable rating 
for the veteran's low back strain.  By a June 1992 rating 
decision, the RO increased the rating of the low back 
disability to 10 percent, effective from May 1990.  The Board 
of Veterans' Appeals (Board) remanded the veteran's claim for 
additional development in October 1994.  By a June 1995 
rating decision, the RO increased the rating for low back 
strain to 20 percent, effective from May 1990.

In September 1995, the Board remanded the veteran's claim for 
additional development.  In its remand, the Board instructed 
the RO, in part, to consider the issue of service connection 
for herniated nucleus pulposus at L2-3, L3-4, and L4-5, which 
was construed to be inextricably intertwined with the claim 
for increased rating.  By a May 1997 rating decision, the RO 
recharacterized the veteran's service connected condition as 
being low back strain with herniated nucleus pulposus on MRI 
(Magnetic Resonance Imaging) without radiculopathy, but 
continued to evaluate this condition as 20 percent disabling.  
In December 1997, the Board remanded the veteran's claim for 
additional development.  In an August 1998 supplemental 
statement of the case, the RO confirmed the 20 percent rating 
for low back strain with herniated nucleus pulposus.  In this 
supplemental statement of the case, the RO also determined 
that referral to the Director of the Compensation and Pension 
Service for consideration of an extraschedular evaluation 
under 38 C.F.R. 
§ 3.321(b)(1) was not warranted. 

The issue of entitlement to an extraschedular evaluation will 
be discussed in the Remand portion of this decision.  In this 
regard, it is noted that when the issue of entitlement to an 
extraschedular rating arises in connection with an appeal in 
an increased rating case, the Board is not precluded from 
issuing a final decision on the issue of an increased 
schedular rating and remanding the extraschedular rating 
issue to the RO.  See VAOPGCPREC 6-96.


FINDINGS OF FACT

1. All available relevant evidence necessary to render an 
equitable decision in this matter has been gathered by the 
RO.

2. The veteran's low back strain with herniated nucleus 
pulposus is currently manifested by actual and functional 
symptoms analogous to severe limitation of motion; neither 
ankylosis of the low back nor pronounced intervertebral disc 
syndrome is present.


CONCLUSION OF LAW

An increased evaluation to 40 percent rating under Diagnostic 
Code 5292 for the veteran's service-connected low back strain 
with herniated nucleus pulposus is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, and Diagnostic Codes 5289, 
5292, 5293 and 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect, in part, that the veteran 
began seeking treatment in service for back pain in 1981.  

By an April 1984 rating decision, the RO, in pertinent part, 
granted service connection for back strain and assigned a 
noncompensable rating for this disability, effective from 
January 1984. 

In a May 1990 written statement, the veteran asserted that 
his back pain was worsening and continuing to cause problems.  
His work (subsequently noted to be as an aircraft mechanic) 
constantly strained his back resulting in "near unbearable 
pain."  The veteran's physician had reportedly recommended 
that he seek other employment due to the aggravation that his 
present job was causing his back.  

The veteran attached to his statement a May 1990 letter 
written by Det James, D.C.  In his letter, Dr. James noted 
that the veteran had been examined in March 1990 for low back 
pain and antalgic lean to the right.  The veteran also 
exhibited radiating pain to the left leg.  According to Dr. 
James, the veteran suffered from chronic back 
pain/subluxation syndrome.  Although the veteran was making 
sporadic progress, the stress and demands of his employment 
were "unquestionably hampering" his recovery.  Dr. James 
recommended that the veteran be put on a light duty status or 
discontinue this type of manual physical labor.  If the 
veteran was to fully benefit from chiropractic or any other 
type of health care, cessation of this type of employment had 
to be an essential and integral part of his program and would 
contribute to his ability to achieve his maximum health 
potential.       

In July 1990, the veteran underwent a VA compensation and 
pension examination.  He complained of, in part, low back 
pain and stiffness.  He had never had any back surgeries and 
did not have any symptoms consistent with nerve root 
syndrome.  Upon examination, the veteran had essentially full 
range of motion of his lower spine.  He was able to bend down 
to remove his shoes and socks while sitting in a chair 
without pain and the reflexes in his lower extremities were 
normal.      

In an August 1991 written statement, the veteran asserted 
that his back condition had increased in severity.  He had 
pain on lifting, stiffness, and limited mobility.

The veteran underwent another VA examination in September 
1991.  He reported that he had been unable to work as a 
mechanic, stating that he had to take too many days off.  He 
was now in vocational rehabilitation.  The veteran had no 
bowel or bladder problems, nor any weakness.  He occasionally 
had numbness down his posterior legs into his feet, although 
this symptomatology was not present during the examination.  
Upon examination, the veteran walked with a normal gait.  He 
had forward flexion with his knees locked to about 30 degrees 
and, with his knees bent, to about 45 degrees.  Extension 
lateral side bent to the right was to 15 degrees, while 
lateral side bent to the left was to 15 degrees.  The veteran 
had about 45 degrees rotation to the right and 45 degrees 
rotation to the left.  On motor examination the veteran was 
able to toe and heel walk, indicating that his S1 and L5 and 
nerve roots were intact.  The veteran had 5/5 quadriceps and 
hamstring function.  He had a negative straight leg raise 
bilaterally with only pain in the back and no pain down 
either leg.  His reflexes were intact and equal bilaterally.  
Sensation was intact in his feet to light touch.  The veteran 
had no pain precipitated by palpating the spinous process 
down to the sacrum from approximately L1.  The veteran was 
able to get off the examination table with some discomfort.  
His hamstring muscles were slightly uptight bilaterally.

The X-ray report revealed no bony abnormalities and the 
lumbosacral spine was considered to be within normal limits.  
However, in the examination report, it was noted that the 
veteran had a Grade 1 (10 to 15 percent) spondylitic slip 
between L4 and L5, otherwise only mild osteophytosis was 
present.  On the oblique views, it was difficult to ascertain 
whether or not the veteran had a pars interarticularis defect 
or not. 

By an October 1991 rating decision, the RO confirmed the 
noncompensable rating for back strain.

In his November 1991 notice of disagreement, the veteran 
asserted that he was limited in mobility.  He had severe 
cramps and muscle spasm when bending in any direction.  The 
muscle spasm started between his shoulders and went down 
through the lower back and radiated to the right leg.  He had 
had to change professions due to the growing severity of his 
back problems. 

In a January 1992 written statement, the veteran asserted 
that he had back muscle spasm most every day, which greatly 
restricted his activities.  He often experienced pain with 
back motion and had to limit the amount of weight he 
attempted to lift.  This condition also limited prolonged 
standing, walking, and sitting.  

The veteran underwent a VA spine examination in May 1992.  He 
reported that he was able to sleep through the night and 
experienced stiffness in the morning.  He was unable to sit 
for a very long time or else his symptoms were exacerbated.  
There were no symptoms with coughing or sneezing.  The 
veteran's bowel and bladder systems were intact.  Upon 
examination, the veteran had forward flexion to 60 degrees, 
where he developed significant pain.  Extension was to 5 
degrees, lateral flexion bilaterally was to 15 degrees, and 
lateral rotation was to 15 degrees.  He had mild perispinal 
muscle tenderness at the low back region bilaterally.  He had 
an essentially negative sitting straight leg raise, which 
exacerbated pain in his low back.  The veteran reported some 
tingling and prickling which traveled down to the ankle 
region bilaterally.  Deep tendon reflexes were 2+ bilaterally 
and symmetric.  The veteran's motor examination showed 
strength in the lower extremities to be 4/5 to 5/5 
bilaterally in the quadriceps, hamstrings, adductors, and 
abductors.  The veteran's low back pain was diagnosed as 
being chronic. 

By a June 1992 rating decision, the RO increased the 
disability rating for back strain to 10 percent, effective 
from May 1990.   

In October 1994, the Board remanded the veteran's claim for 
additional development.

In February 1995, medical records from the office of Gary 
Fuller, M.D., were associated with the claims file.  These 
records reflect outpatient treatment for back pain beginning 
in November 1993, when the veteran reported pain in the 
midline to right sacroiliac region.  The pain was dull and 
achy until he moved.  The veteran reported difficulty arising 
from bed and chairs after prolonged periods.  The veteran 
continued to seek outpatient treatment for back pain through 
November 1994.   

In March 1995, medical records from the offices of Dr. James 
were associated with the claims file.  These records reflect 
that during a February 1995 examination, the veteran's gait 
was even and his movements were guarded.  Tenderness was 
elicited upon palpation at spinal level L4-L5.  Paraspinal 
muscle spasm was noted throughout the lumbar spine.  Dr. 
James had recommended various chiropractic adjustments and 
other treatments, and it was noted that the veteran had 
sought outpatient treatment for his back condition from March 
1990 through December 1990 and from February 1992 through 
September 1993.  

The veteran underwent a VA spine examination in April 1995.  
He continued to have a nagging pain in the lower lumbar 
region.  When he sat or worked for a prolonged time, he would 
experience back pain which went into the posterior aspect of 
his right leg to his knee.  On rare occasions he would feel 
shooting pain down to the sole of his right foot.  He denied 
any numbness, tingling, or bowel or bladder incontinence.  
Upon examination, the veteran had some tenderness about the 
paraspinal muscles at L4/L5 with mild paraspinal spasm.  He 
had 80 degrees of forward flexion, 30 degrees of extension, 
30 degrees of lateral bending to either side, and 35 degrees 
of rotation to either side.  He had a negative straight leg 
raise test bilaterally.  He had a negative femoral nerve 
stretch test.  The veteran showed no atrophy of the lower 
extremity musculature.  His motor strength was full in the 
iliopsoas, quadriceps, hamstrings, dorsiflexors, extensor 
hallucis longus, and plantar flexor groups.  The veteran 
demonstrated no light touch deficits.  Deep tendon reflexes 
were 2+ and symmetrical in the patellar and Achilles tendon.  
He showed no clonus.   

X-rays of the lumbosacral spine revealed degenerative disk 
disease at T11-T12 and T12-L1.  There were minimal traction 
spurs at L3, L4, and L5 without significant change.  There 
were no pars defects, spondylolisthesis, or fracture.  After 
reviewing the X-ray reports, the VA examiner noted that the 
veteran showed some evidence of spinal stenosis and gave a 
history of some radiculopathy in the S1 region.  He showed no 
evidence of neurological injury.

The veteran also underwent a VA neurological disorders 
examination in April 1995.  The veteran reported that in the 
prior two years, he had noted pain radiating into his right 
hip and down the posterior aspect of his right leg to his 
foot.  There was no clear Valsalva exacerbation with this 
condition.  The veteran stated that his back symptoms 
improved when he walked.  He took Advil as needed, but was on 
no other medications.  He worked as an aircraft mechanic, and 
stated that he did not miss work due to his problem.  

Upon examination, there were no stigmata of neurocutaneous 
disease.  In the lower extremities, the veteran had a 
questionable straight leg raise on the right, but possibly 
minimally on the left.  The veteran had nontender paraspinal 
muscles.  Strength was symmetric for hip flexors, hip 
adductors, hip abductors, knee flexors and extensors, 
dorsiflexors and plantar flexors, everters, and inverters.  
There was no atrophy or fasciculations in his lower 
extremities, and the veteran's tone was normal.  Light touch, 
pin prick, vibration, and proprioception were intact 
throughout.  There was no Romberg.  The examiner's impression 
was that there was no evidence of myelopathy or radiculopathy 
on examination.  However, there were symptoms of an 
intermittent nature of possible sciatic distribution.  An MRI 
was ordered.   

An MRI of the lumbar spine conducted in May 1995 revealed 
disk dehydration from L1-2 through L5-S1.  There was disk 
height loss at L1-2 and L5-S1.  There were Schmorl's nodes 
present at L11-12, T12-L1, and L1-2.  There was mild 
compression deformity at the T12 and L1 vertebral bodies.  
Alignment was normal and the thecal sack contents appeared 
normal.  At L2-3 and L3-4, there was a central herniated 
nucleus pulposus with slight inferior extension.  This 
resulted in moderate spinal canal stenosis and lateral recess 
narrowing at these two levels.  At L4-5, there was a central 
herniated nucleus pulposus with slight inferior extension as 
well as facet osteoarthritis and ligamentum flavum 
thickening.  These findings created moderate to severe spinal 
canal stenosis and bilateral lateral recess narrowing.  At 
L5-S1, there was a mild diffuse disk bulge but no spinal 
canal stenosis.  The impression was central herniated nucleus 
pulposus at L2-3, L3-4, and L4-5.  These findings created 
moderate stenosis and lateral recess narrowing at L2-3 and 
L3-4 and moderate to severe spinal canal stenosis and lateral 
recess narrowing at L4-5.  This was worse on the right side.

By a June 1995 rating decision, the RO increased the rating 
for back strain to 20 percent under Diagnostic Code 5295, 
effective from May 1990.

In September 1995, the Board found that the issue of service 
connection for herniated nucleus pulposus at L2-3, L3-4, and 
L4-5 to be inextricably intertwined with the rating to be 
assigned the low back strain, and had to be adjudicated in 
connection therewith.  The Board remanded for additional 
development. 

In December 1995, a letter dated in October 1995 from Dr. 
Fuller was associated with the claims file.  In this letter, 
Dr. Fuller noted that the veteran entered his office in 
November 1993 complaining of daily pain in the lower back and 
neck, as well as cramping between the shoulder blades.  The 
back pain was located in the lower lumbar spine and extended 
to the right sacroiliac joint.  The pain was generally dull 
and achy; the pain became sharp and shooting when the veteran 
moved his upper body, however.  The veteran also reported 
tingling in his legs after sitting for a prolonged time.  He 
was having great difficulty arising from bed in the morning 
due to stiffness and pain.  

Dr. Fuller noted that the veteran's lower back pain and 
radiation into the legs had recurred numerous times during 
the treatment period.  The veteran was helped by chiropractic 
adjustments.  However, the pain and discomfort seemed to be 
chronic and recurring, necessitating continued care on a per 
need basis.  According to Dr. Fuller, the veteran's 
complaints and the clinical findings were consistent with 
disc involvement.   

The veteran underwent a spine examination for VA purposes in 
June 1996.  He reported being a mechanic.  He complained of 
constant low back pain which occasionally worsened with 
squatting or bending.  The veteran reported numbness in the 
back of his right leg and occasionally in the left leg.  
There was no weakness or bowel/bladder symptoms, nor any 
increased coughing or sneezing.  The veteran had not been 
actively involved in any physical therapy and was not taking 
medications.  Strength was okay.  

Upon examination, the veteran was noted to be moderately 
overweight and in no apparent distress.  Examination of the 
shoulders and pelvis revealed them to be level, and there was 
no scoliosis.  There was subjective tenderness in the 
lumbosacral spine.  The veteran's motion was extremely 
limited.  He had 50 degrees of forward flexion with pain from 
20 to 50 degrees.  He had 10 degrees of extension, and 
lateral bending was limited to 30 degrees to each side.  The 
veteran's reflexes at the Achilles and patella were 2/3 and 
symmetric.  The veteran's motor strength throughout the 
quadriceps, hamstrings, dorsiflexors, plantar flexors, 
eversion and inversion of the foot was 5/5 without any 
deficits, and they were symmetric.  The veteran had 
subjectively decreased sensation on the outer portion of his 
right foot, outer portion of the right leg, and the posterior 
thigh.  There was no clonus or Babinski noted.  The veteran 
was diagnosed as having mechanical low back pain with no 
radicular symptoms.  He had some excessive stenosis in the 
low lumbar region which was more significant than would be 
expected for someone his age.   

The veteran also underwent a neurological examination for VA 
purposes in June 1996.  The veteran described severe low back 
pain and back strain, with a history of paralysis of the 
external popliteal nerve on the right side.  The veteran was 
not taking any medications because he did not want to become 
addicted to pain medicines.  He was currently working as an 
aircraft mechanic and stated that he did not bend over but 
rather would stoop.  

Upon examination, the veteran had a normal tandem walk and 
regular gait, and he could walk on his toes and heels.  He 
did not use an assisted device.  Reflexes were 2+ in his 
lower and upper extremities.  Toes were down turned, with no 
focality.  The veteran denied any sensory changes and had no 
objective evidence of sensory loss in his left leg or his 
right or left upper extremity.  However, the veteran 
demonstrated decreased pin prick, proprioception, and light 
touch in his right foot, especially on the lateral half of 
the foot.  He also described a band in the lower part of his 
leg and the distal part of the calf which extended upward in 
the mid-thigh which he felt with a lot of strain.  The 
veteran also complained of back spasm in his paraspinous area 
and the lumbosacral area.  

The veteran had good strength in the iliopsoas, quadriceps, 
and hamstrings, and had excellent strength in the 
dorsiflexors of the foot bilaterally, without any evidence of 
foot drop.  This was on both sides, and the strength in the 
upper extremities was also essentially within normal limits.  
He had a positive straight leg test at about 45 degrees on 
the right side and negative on the left side.  He also 
complained of paraspinous spasm when he attempted to touch 
his toes.  The veteran could not do this and stated that he 
locked up and began to have spasm after only about 30 to 40 
degrees of motion.  

The examiner's impression was that the veteran had symptoms 
consistent with a questionable radiculopathy possibly at the 
L5 level with positive straight leg test, although it was 
noted that he did have a normal gait and station.  The 
veteran had a great deal of problems especially with flexion 
and extension of his lumbosacral spine.  He had no anatomic 
abnormalities.  He did have evidence of muscle spasm and 
decreased range of motion only to about 20 to 30 degrees with 
flexion and extension of his lumbosacral spine range of 
motion.  

In an October 1996 examination report, the VA physician who 
conducted the June 1996 examination appeared to conclude that 
the veteran's herniated nucleus pulposus "basically 
developed" after the veteran's fall in service in 1981.  

In October 1996, the veteran also underwent a 
diseases/injuries of the spine examination for VA purposes.  
It was noted that the veteran was now an aircraft maintenance 
instructor.  The veteran reported fairly constant back pain, 
which was worse on some days than others, and was adversely 
affected by activity or with weather changes.  He also 
reported that his whole right leg would go numb while 
driving; this was relieved by shifting position.  The veteran 
denied any loss of bowel or bladder control.  The veteran 
also had a brace which he wore very rarely, but which did 
help some with the pain.  

Upon examination, the veteran had a normal gait and normal 
back musculature.  He had forward flexion of 60 degrees and 
backward extension of his back at 10 degrees, 15 degrees in 
lateral bending to each side, 50 degrees of rotation to each 
side. 

Neurologic examination of the lower extremities revealed 5/5 
strength in all muscle groups of the legs.  The veteran had 
downward going Babinski's bilaterally.  He had deep tendon 
reflexes that were normal in both his patellar tensions and 
Achilles tendons.  He reported a subjective decrease in 
sensation throughout the entirety of his right foot which was 
in a stocking glove distribution and started at the ankle and 
went down to the right foot.  The veteran had the ability to 
straight leg raise to 60 degrees bilaterally before it caused 
back pain.  His popliteal angle was 15 degrees from the 
vertical when measured at the hips at 90 degrees of flexion.  
He had no straight leg raise on either side. 

The examiner concluded that the veteran did not appear to 
have any evidence of symptoms of radiculopathy from his 
multiple levels of herniated discs.  It was impossible to 
ascertain when these discs were herniated.  He had no 
symptoms from his herniated nucleus pulposus.  All of his 
symptoms came from musculoskeletal back pain.  

By a May 1997 rating decision, the RO granted service 
connection for herniated nucleus pulposus on MRI (Magnetic 
Resonance Imaging) without radiculopathy, and assessed this 
as being part of the service connected low back strain, which 
continued to be evaluated as 20 percent disabling.

In December 1997, the Board remanded the veteran's claim for 
additional development.

In March 1998, medical records from the Indianapolis VA 
Medical Center (VAMC) were received.  Many of these records 
are duplicative of those summarized above.  The records also 
include documentation of an August 1996 physical therapy 
session, during which the veteran reported constant pain 
which was worse in the morning or with extended activity.  
The veteran described the pain as a stiffness and ache with 
spasm.  The pain decreased with a hot shower.  Although the 
veteran's occupation was in air craft mechanics, he was 
currently laid off.  When working, his duties involved 
bending and standing.  The veteran used a treadmill once a 
week to walk up to one mile.  Upon examination, the veteran's 
posture was within normal limits.  Vertebral motion appeared 
within normal limits throughout the spine, but there was an 
apparent antalgic appearance with all planes which were 
within full limits.  The veteran's gait had a non antalgic 
appearance, with decreased motion throughout the thoracic and 
lumbar spine. 

In April 1998, the veteran underwent another spine 
examination for VA purposes.  He reported being a teacher.  
He also reported back pain in the low lumbar region which was 
fairly constant in nature.  He had no radiation of pain into 
his buttocks or down his lower extremities.  However, the 
veteran stated that with prolonged sitting, he periodically 
developed a numbness down his right lower extremity which was 
relieved when he changed his position.  He had no bowel or 
bladder symptoms.  Upon examination, the veteran's gait was 
within normal limits.  Examination of his lumbar spine 
revealed no obvious deformity.  He was nontender down his 
lumbar spine.  He had forward flexion to 50 degrees and 
extension of 10 degrees.  He had lateral bending of 15 
degrees to the right and to the left.  Lower extremity 
neurologic examination revealed a 5/5 motor strength in all 
groups bilaterally.  He had intact sensation to light touch 
bilaterally.  He had negative straight leg raise sign 
bilaterally.  Deep tendon reflexes were 2+ and symmetric in 
the patellar and Achilles tendons.  

The examiner noted that upon that day's examination, the 
veteran had no evidence of radiculopathy.  The majority of 
his symptomatology was consistent with mechanical back pain, 
likely secondary to degenerative disc disease. 

The veteran underwent another spine examination for VA 
purposes in July 1998.  He reported continued lower back pain 
and occasional numbness and tingling down the right lower 
extremity especially when sitting on the toilet or after 
prolonged driving.  He could relieve the numbness/tingling by 
standing up and stretching, or with some walking.  The 
examination report also indicated that the veteran took a 
pain killer for his back condition, the name of which he 
could not recall.  The veteran had no loss of bowel or 
bladder function and while he owned a brace, he did not wear 
it.  He was currently employed at a university as a teacher 
in aviation maintenance.  When asked about his problems at 
work with back pain, the veteran stated, "Yes I have pain . 
. . I deal with it."     

Upon examination, the veteran had a "normal gait" and 
normal musculature with no obvious atrophy.  He had a forward 
flexion to approximately 55 degrees, although this seemed 
quite stiff and he stated that if he went any further he 
would fall.  He was unable to touch his toes.  He did have 
extension of his lower back to approximately 10 degrees and 
he did have 15 degrees of lateral bending bilaterally.  There 
was no listing of the spine to the opposite side.  He did not 
exhibit current muscle spasm on extreme forward bending; 
however, with forced bending the veteran was unable to 
continue.  He was tender along L1 through L4 in the central 
vertebral portions in addition to his left paraspinus.

The veteran's lower extremities were neurovascularly intact.  
His quadriceps and hamstrings were 5/5 bilaterally.  His hip 
flexors on the right were 4+/5 and 5/5 on the left.  He had a 
negative straight leg sign bilaterally, which did reproduce 
back pain but did not reproduce any radicular pain.  The 
veteran's "anterior tib" was 4+/5 on the right and 5/5 on 
the left.  His peroneals were 5/5 bilaterally.  The veteran 
reported decreased sensation in the deep peroneal 
distribution of his right lower extremity and the sural 
distribution of the right lower extremity.  He had 2+ 
reflexes and no obvious clonus on his patellar and Achilles 
tendons.  

The examiner noted that it was not feasible to comment on the 
terms of degree of additional range of motion loss or 
favorable or unfavorable ankylosis due to weakened movement.  
This would have to be evaluated in a work type setting when 
the veteran was working and his back was aggravated.  In the 
clinic setting when he was not in pain and not doing his 
daily activities, it was infeasible to comment on this.  If 
this needed to be pursued further, a work-type set up with 
physical therapy could be arranged and he could be measured 
at that time.  The examiner noted that in general low back 
pain would be aggravated with excessive use and could limit 
the functional ability during flare-ups.  However, it was not 
feasible to express this in terms of degrees of additional 
range of motion loss.

The examiner noted that the veteran had started working as an 
aviation mechanics teacher in August 1996.  The veteran 
reported that he had not missed any work secondary to his 
back.  He did state that his back bothered him at work, but 
that he dealt with it.  He reported taking no sick leave 
secondary to his condition.  

The VA examiner believed that the veteran's low back pain was 
mechanical.  The veteran did not exhibit a specific isolated 
radicular pain which would be highly suspicious for a 
symptomatic herniated nucleus pulposus.  The examiner 
indicated that MRI scans could be "overread" as suggesting 
herniated nucleus pulposus, and that several people who have 
herniated discs are asymptomatic.  However, the examiner did 
conclude that the veteran's pain was related to mechanical 
back pain.  

A July 1998 X-ray of the veteran's lumbar spine revealed that 
the vertebral bodies from L1 through S1 were normal in height 
and alignment.  Intervertebral disc spaces were normal.  
There were very small anterior osteophytes from L2 through 
L5.  There was no evidence of fracture or subluxation.  

In August 1998, a letter from Dr. Fuller was associated with 
the claims file.  Dr. Fuller noted that the veteran's lower 
back problems had continued to the same degree since October 
1995.  His lower back pain continued due to chronic vertebral 
and sacroiliac subluxations.  Repeated bending, lifting, and 
sitting caused exacerbations of his pain.  He had had to give 
up his job as an airline mechanic due to the lower back 
problems and was currently teaching at a university.   

In a November 1998 supplemental statement of the case, the RO 
confirmed the 20 percent rating for low back strain with 
herniated nucleus pulposus.  

II.  Analysis

The first responsibility of a claimant is to present a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In this case, the veteran has 
asserted that the symptoms of his low back strain with 
herniated nucleus pulposus are worse than currently 
evaluated, and he has thus stated a well grounded claim. 
 
The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  The Department in this case has accorded the veteran 
more than ten VA examinations and obtained medical records 
from the VA and other health care providers.  The duty to 
assist has been satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet.App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.   

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

The Court has also held that a service-connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  
Moreover, VAOPGCPREC 36-97 (Dec. 1997) instructed that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 
Vet.App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.

Federal regulations further provide:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

When there is unfavorable ankylosis of the lumbar spine, a 50 
percent disability rating is assigned, and where the 
ankylosis is favorable, a 40 percent disability evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (1998).  
Where limitation of motion of the lumbar spine is "severe", 
a 40 percent disability evaluation is assigned.  Where 
limitation of motion is characterized as "moderate," a 20 
percent disability rating is assigned, and a 10 percent 
rating is assigned where there is "slight" limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

Where there is pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disk, with little intermittent relief, a 
60 percent rating is to be assigned.  Where there is severe 
intervertebral disc syndrome involving recurring attacks with 
intermittent relief, a 40 percent evaluation is appropriate.  
Where there is moderate intervertebral disc syndrome with 
recurring attacks, a 20 percent rating is for assignment.  
Mild intervertebral disc syndrome warrants a 10 percent 
rating, and cured, post-operative intervertebral disc 
syndrome warrants a noncompensable rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (1998).

In a case of severe lumbosacral strain involving the listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes or narrowing or irregularity of the joint 
space, or involving some of the above characteristics with 
abnormal mobility on forced motion, a 40 percent evaluation 
is in order.  Where there is muscle spasm on extreme forward 
bending and a loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent rating is in order.  With 
characteristic pain on motion, a 10 percent rating is 
appropriate, and a noncompensable rating is for assignment 
with slight subjective symptoms only.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

The Board has reviewed the history of the service-connected 
disability, although the more recent evidence is the most 
relevant, as the present level of disability is of primary 
concern in the claim for an increased rating.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The VA examiner in July 1998 
reported findings consistent with moderate limitation of 
flexion and lateral bending.  However, stiffness on forward 
flexion was present.  In addition, extension backward was 
severely limited.  While the VA physician in July 1998 opined 
that it would not be feasible, in an ordinary clinical 
setting such as an examination for VA purposes, to determine 
functional impairment in terms of additional loss of range of 
motion, he was of the opinion that low back pain would be 
aggravated with excessive use and during flair-ups.  With the 
benefit of the doubt being given to the veteran and in 
consideration of functional loss, the Board finds that the 
actual and functional limitation of motion of the low back is 
more closely analogous to a 40 percent rating under 
Diagnostic Code 5292 which contemplates severe limitation of 
motion. 

A 40 percent rating is the highest available under Diagnostic 
Code 5292, limitation of motion of lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  A higher rating is permitted 
for unfavorable ankylosis (a joint fixed in one position) of 
the lumbar spine, but the veteran's low back is not ankylosed 
and may not be rated based on ankylosis.  38 C.F.R. § 4.71a, 
Code 5289.  A higher rating of 60 percent is also available 
if the veteran demonstrates pronounced intervertebral disc 
syndrome.  However, the evidence does not establish the 
presence of pronounced intervertebral disc system.  At the VA 
examination in April 1998, the veteran denied any radiation 
of pain into his buttocks or down his lower extremities.  He 
reported only positional numbness, relieved by moving.  As a 
finding of pronounced intervertebral disc syndrome requires a 
manifestations appropriate to the site of the diseased disc 
with little intermittent relief, it is clear that the 
neurological manifestations of the disability are not of such 
severity.  Thus, for the reasons stated above, an increased 
rating, to 40 percent, is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7, Diagnostic Code 5292. 


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an increased rating to 40 percent for the 
veteran's service-connected low back strain with herniated 
nucleus pulposus under Diagnostic Code 5292 is granted.


REMAND

The veteran has repeatedly asserted that his service 
connected low back strain with herniated nucleus pulposus has 
affected his ability to work and thus has indicated a claim 
of entitlement to an extraschedular evaluation under 38 
C.F.R. 
§ 3.321(b)(1)(1998).  The RO has determined, in its August 
1998 supplemental statement of the case, that referral to the 
Director of the Compensation and Pension Service for an 
extraschedular evaluation under 38 C.F.R. 3.321(b)(1) was not 
warranted. 

The Board notes that in Spurgeon v. Brown, 10 Vet.App. 194 
(1997), the Court concluded that a remand was required due to 
the Board's failure to notify the appellant in that case that 
he was responsible for furnishing employment records to 
support his claim that his service-connected wrist disability 
affected his employment.  The Court noted that one of the 
criteria for purposes of determining whether to award an 
extraschedular rating in "exceptional" cases under 38 
C.F.R. 
§ 3.321(b)(1) is a showing that a disability causes "marked 
interference with employment".  In Spurgeon, the appellant 
testified that his wrist condition had "quite disturbed" 
his work and that he had missed 800 hours of work at the U.S. 
Postal Service.  There was no evidence in the record, 
however, that VA ever attempted to secure the appellant's 
employment records and no evidence that VA ever notified the 
appellant that he had the ultimate responsibility of 
furnishing the records.  In this regard, the Court noted that 
if VA (for whatever reason) could not or would not request 
the veteran's employment records, it had, at a minimum, an 
obligation to advise the appellant of their relevance to his 
claim.  38 C.F.R. 
§ 3.159(c); 38 U.S.C. § 5103(a).  Because it did not, a 
remand was required.

In the present case, the Board notes that the veteran has 
claimed that his back condition has interfered with his 
employment as an aircraft mechanic.  However, the RO has not 
attempted to secure the veteran's employment records or 
formally notify the veteran of his ultimate responsibility in 
furnishing these most relevant records.  The RO has also not 
advised the veteran of the need to provide evidence of 
frequent periods of hospitalization.  In short, the 
undersigned finds that the issue of entitlement to an 
extraschedular evaluation is not ripe for appellate review 
and must be Remanded for due process requirements.

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should request the veteran to 
provide signed authorizations so that his 
employment records may be requested.  If 
and when copies of the veteran's 
employment records are obtained, they 
should be permanently associated with the 
claims file.  If the VA is unable to 
obtain such records, the veteran should 
be so advised and given an opportunity to 
secure them for the VA.

2.  The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with employment.  He 
should also be requested to submit 
evidence of frequent periods of 
hospitalization for his low back strain 
with herniated nucleus pulposus in 
support of his claim for an 
extraschedular evaluation.  Any evidence 
submitted by the veteran in this regard 
should be permanently associated with the 
claims file.  

3.  After the above development is 
completed, the RO should again consider 
the appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation of the 
veteran's low back strain with herniated 
nucleus pulposus under the provisions of 
38 C.F.R. § 3.321 (1998).  

4.  If the RO determines that the 
veteran's claim for consideration of an 
extra-schedular evaluation should not be 
referred to the Compensation and Pension 
Service, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond.  The supplemental statement of 
the case should contain a recitation of 
the provisions of 38 C.F.R. § 3.321(b) 
(1998).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to adhere to due process requirements.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_______________________________
Iris S. Sherman
Member, Board of Veterans' Appeals


 

